Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 1 of 30 PageID #: 771




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                        MONROE DIVISION

 TALBOT'S PHARMACEUTICALS                               CIV. ACTION NO. 3:20-0716
 FAMILY PRODUCTS L. L. C.

 VERSUS                                                 JUDGE TERRY A. DOUGHTY

 SKANDA GROUP INDUSTRIES                                MAG. JUDGE KAYLA D. MCCLUSKY
 L. L. C., ET AL.

                              REPORT AND RECOMMENDATION

         Before the undersigned Magistrate Judge, on reference from the District Court, is a

  motion to dismiss for lack of personal jurisdiction and improper venue, or in the alternative, to

  transfer venue [doc. # 27] filed by Defendants Skanda Group of Industries, L.L.C. and Nagendra

  Karri. The motion is opposed. For reasons that follow, it is recommended that the motion to

  dismiss for lack of personal jurisdiction be GRANTED-IN-PART and DENIED-IN-PART, and

  that the motion to dismiss for improper venue or in the alternative, to transfer venue be DENIED.

                                             Background

         On June 5, 2020, Plaintiff Talbot’s Pharmaceuticals Family Products, L.L.C. (“Dr.

  Talbot”) filed the instant diversity suit for breach of contract and fraud against Defendants,

  Skanda Group of Industries, L.L.C. (“Skanda”) and Nagendra Karri (“Karri”), 1 Skanda’s alleged

  alter ego. 2 Following at least two amendments to properly allege subject matter jurisdiction, see



  1
    Plaintiff filed a prior suit against Skanda less than two weeks earlier, but voluntarily dismissed
  the matter before issue was joined. Talbot's Pharmaceuticals Family Products L. L. C. v.
  Skanda Group of Industries, L.L.C., Civ. Action No. 20-0667 (W.D. La. 2020).
  2
    Plaintiff initially also sued Skanda HEI, L.L.C., and Chetna Jhamb, but later voluntarily
  dismissed them. See Aug. 24, 2020, Notice of Dismissal [doc. # 24].
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 2 of 30 PageID #: 772




  doc. #s 19-26, the operative complaint at this time is the Second Amended Complaint for Breach

  of Contract and Fraud (“SAC”) [doc. # 25].

           According to the SAC,

           [t]his action arises out of Defendants’ bait and switch scheme aimed at defrauding
           Plaintiff of almost $2 million. Plaintiff Dr. Talbot is in the health and wellness
           industry. When the Corona Virus pandemic struck, Dr. Talbot was approached by
           buyers and sellers of face masks and other medical products. Defendants offered
           to sell Dr. Talbot 1 million KN95 face masks of a specific style for immediate
           delivery in the United States. On the basis of Defendants’ representations and
           offer regarding the specific style of face mask and immediate delivery, Dr. Talbot
           secured a customer, Harris County Texas. Dr. Talbot accepted Defendants’ offer
           and paid Defendants $1.8 million in consideration for the sale of 1 million units of
           the specified KN95 face mask that would be immediately delivered to Harris
           County Texas. To expedite the delivery, Dr. Talbot paid to air ship the face masks
           to Texas. Defendants failed to deliver the face masks timely causing Dr. Talbot to
           lose the Harris County sale. Subsequently, Defendants shipped to Dr. Talbot
           750,000 face masks that were not as specified in the order and of an inferior design.
           Dr. Talbot rejected the shipment, notified Defendants that the goods shipped were
           not as ordered and demanded return of its $1.65 million payment for the 750,000
           face masks and expedited shipping charges.
  (SAC).

  Dr. Talbot seeks an award of actual damages, including lost profits, attorneys’ fees and

  expenses, plus legal interest. Id.

           On September 14, 2020, Defendants Skanda and Karri filed the instant motion to

  dismiss for lack of personal jurisdiction and improper venue pursuant to Rules 12(b)(2)

  and 12(b)(3) of the Federal Rules of Civil Procedure, or in the alternative, to transfer

  venue to the United States District Court for the Central District of California under 28

  U.S.C. § 1404(a) (sometimes referred to by Movants as § 1406). Following delays for

  the parties to conduct jurisdictional discovery, Plaintiff filed its opposition to the motion

  to dismiss on March 17, 2021. [doc. #s 38-39]. Defendants filed their reply brief on

  March 24, 2021. [doc. # 40]. Accordingly, the matter is ripe.

                                                    2
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 3 of 30 PageID #: 773




                                         Personal Jurisdiction

  I.     General Principles

         When a defendant timely questions a federal district court’s in personam jurisdiction, the

  plaintiff has the burden of proving that the court has jurisdiction over the defendant. Travelers

  Indem. Co. v. Calvert Fire Ins. Co., 798 F.2d 826, 831B32 (5th Cir.1986), on reh’g in part, 836

  F.2d 850 (5th Cir.1988) (citations omitted); In re DePuy Orthopaedics, Inc., Pinnacle Hip

  Implant Prod. Liab. Litig., 888 F.3d 753, 778 (5th Cir.2018) (citation omitted) (plaintiff’s burden

  to establish personal jurisdiction).

         If the court resolves a motion to dismiss for lack of personal jurisdiction without holding

  an evidentiary hearing, then plaintiff only need make a prima facie showing of the jurisdictional

  facts. Freudensprung v. Offshore Technical Services, Inc., 379 F.3d 327, 343 (5th Cir. 2004).

  In assessing whether plaintiff has made a prima facie showing, the court “must accept as true

  [the plaintiff’s] uncontroverted allegations, and resolve in [its] favor all conflicts between the

  [jurisdictional] facts contained in the parties’ affidavits and other documentation.” Id. (citation

  and internal quotation marks omitted). 3 However, the court need not credit plaintiff’s

  conclusory allegations, even if uncontroverted. Panda Brandywine Corp. v. Potomac Elec.

  Power Co., 253 F.3d 865, 869 (5th Cir. 2001) (citations omitted).

         A federal district court sitting in diversity may exercise personal jurisdiction over a

  nonresident defendant as long as, (1) the long-arm statute of the forum state confers personal



  3
     Of course, even if the plaintiff were to defeat a preliminary motion to dismiss by making a
  prima facie showing of jurisdictional facts, then the plaintiff still must prove the jurisdictional
  facts at trial by a preponderance of the evidence. Travelers Indem. Co., supra.


                                                    3
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 4 of 30 PageID #: 774




  jurisdiction over that defendant; and (2) exercise of such jurisdiction by the forum state does not

  violate due process protections under the United States Constitution. Latshaw v. Johnston, 167

  F.3d 208, 211 (5th Cir. 1999). Louisiana’s long-arm statute extends jurisdiction to the full limits

  of the United States Constitution. See LA. R.S. § 13:3201(B); LA. CODE CIV. P. ART. 6(B).

  Therefore, the sole inquiry is whether exercising in personam jurisdiction over the defendant

  comports with federal due process. Jackson v. Tanfoglio Giuseppe, S.R.L., 615 F.3d 579, 584

  (5th Cir. 2010) (citation omitted).

         For personal jurisdiction to satisfy due process requirements, the plaintiff must establish

  that the defendant has “certain minimum contacts with [the State] such that the maintenance of

  the suit does not offend ‘traditional notions of fair play and substantial justice.’” Goodyear

  Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923; 131 S.Ct. 2846, 2853 (2011)

  (“Goodyear”) (quoting Int’l Shoe Co. v. State of Wash., Office of Unemployment Comp. &

  Placement, 326 U.S. 310, 316; 66 S.Ct. 154 (1945)). In the years following its landmark

  decision in International Shoe, the Supreme Court has “differentiated between general or all-

  purpose jurisdiction, and specific or case-linked jurisdiction.” Goodyear, supra; Bristol-Myers

  Squibb Co. v. Superior Court of California, San Francisco Cty.,          U.S.      , 137 S.Ct.

  1773, 1780 (2017) (emphasis added).

         In this case, Dr. Talbot contends that this court “has both general and specific personal

  jurisdiction over Defendant Skanda and specific jurisdiction only over Defendant Karri.” (Pl.

  Opp. Memo., pg. 5). The court will address general and specific jurisdiction separately.




                                                   4
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 5 of 30 PageID #: 775




  II.    General Jurisdiction

         a)      Law

         “A court may assert general jurisdiction over foreign (sister-state or foreign-country)

  corporations to hear any and all claims against them when their affiliations with the State are so

  ‘continuous and systematic’ as to render them essentially at home in the forum State.”

  BNSF Ry. Co. v. Tyrrell,       U.S.      , 137 S.Ct. 1549, 1558 (2017) (“BNSF”) (citations

  omitted). 4 The “paradigm” forums where a corporate defendant is considered “at home,” are

  the corporation’s place of incorporation and its principal place of business. Id. (citing inter

  alia, Daimler AG v. Bauman, 571 U.S. 117, 137; 134 S.Ct. 746, 760 (2014) (emphasis added).

  Further, in an “exceptional case, a corporate defendant’s operations in another forum may be so

  substantial and of such a nature as to render the corporation at home in that State.” BNSF, supra

  (citations and internal quotation marks omitted).

         In Daimler, although the Supreme Court discussed where corporations could be deemed

  “at home” for purposes of general jurisdiction, one of the entities at issue in that case was a

  limited liability company (“LLC”) -- Mercedes-Benz USA, L.L.C. (“MBUSA”). Daimler,

  supra. Nevertheless, the Supreme Court did not distinguish between these different entities.

  In fact, the Court ultimately concluded that it could not exercise general jurisdiction over

  Daimler because “neither Daimler nor MBUSA is incorporated in California, nor does either

  entity have its principal place of business there.” Daimler, 134 S.Ct. at 761-62.

         Citing Daimler, other district courts have determined that LLCs may be considered “at



  4
    “For an individual, the paradigm forum for the exercise of general jurisdiction is the
  individual's domicile . . .” Goodyear, 564 U.S. at 924; 131 S.Ct. at 2853–54 (citation omitted).

                                                    5
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 6 of 30 PageID #: 776




  home” for purposes of general jurisdiction in the states where they were organized and where

  they have their principal place of business. See Duncanson v. Wine & Canvas IP Holdings LLC,

  Civ. Action No. 16-0788, 2017 WL 6994541, at *4 (S.D. Ind. Apr. 20, 2017); Miller v. Native

  Link Constr., LLC, No. 15-1605, 2017 WL 3536175, at *30 (W.D. Pa. Aug. 17, 2017); Blocker v.

  Black Entm’t Television, LLC, Civ. Action No. 17-1406, 2018 WL 3797568, at *6 (D. Or. June

  26, 2018), R&R adopted, 2018 WL 3795219 (D. Or. Aug. 8, 2018); Garcia Hamilton &

  Associates, L.P. v. RBC Capital Markets, LLC, 466 F.Supp.3d 692, 699 n5 (S.D. Tex.2020).

         Furthermore, in Frank v. P N K (Lake Charles) L.L.C., the Fifth Circuit observed that

         neither the Supreme Court nor a sister circuit has directly addressed whether the
         type of artificial entity, e.g., partnership or limited liability company, affects the “at
         home” analysis. Our circuit and several in-circuit district courts have applied the
         “at home” test to entities other than corporations, albeit without analyzing whether
         the entity type changes the outcome.

         Here, we are examining the corporate structure of a limited liability company whose
         physical corporate operations are domiciled in Louisiana. The rationale behind this
         test is to rely on a business’s domicile or place of principal business as a guidepost
         in ascertaining where the business is “at home.” Considering this premise, the entity
         type is not germane to this jurisdictional analysis; instead it is the company’s
         domicile that merits attention.

  Frank v. P N K (Lake Charles) L.L.C., 947 F.3d 331, 338 n10 (5th Cir. 2020) (emphasis

  added) (internal citations omitted).

         The Fifth Circuit traditionally has recognized that a corporation’s domicile is

  determined by the place where it was organized, “which may bear no relation to the location

  of the company’s business operations or its decision-making activities.” S. D'Antoni, Inc.

  v. Great Atl. & Pac. Tea Co., Inc., 496 F.2d 1378, 1383 (5th Cir.1974); Simms Oil Co. v.

  Wolfe, 6 F.2d 504, 506 (5th Cir.1925) (“a corporation’s domicile is in the state where it

  was chartered . . .”).    Once the court finds that a defendant has “continuous and

                                                     6
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 7 of 30 PageID #: 777




  systematic” contacts with the forum such that the party may be considered “at home” in

  that state, case law suggests that the court also must find that the exercise of jurisdiction in

  the forum state would not transgress “traditional notions of fair play and substantial

  justice.” See, e.g., Johnston v. Multidata Sys. Int'l Corp., 523 F.3d 602, 615 (5th Cir.

  2008).

           More recently, however, the Supreme Court clarified that the multi-consideration

  reasonableness check applied in Asahi Metal Indus. Co., Ltd. v. Superior Court of

  California, Solano Cty, 480 U.S. 102, 113; 107 S.Ct. 1026, 1033 (1987), was limited to

  personal jurisdiction on the basis of specific jurisdiction, and did not apply in the context

  of general jurisdiction. Daimler, 571 U.S. at 139 n20; 134 S.Ct. at 762. Indeed, if a

  corporate entity is “at home” in the forum state, then the second-step inquiry regarding the

  reasonableness of exercising jurisdiction in that forum is superfluous. Id.

           b)      Pertinent Facts

           Defendant, Skanda, was organized as a Louisiana limited liability company in 2017.

  (Articles of Organization; Pl. Opp. Brief, Exh. 13 [doc. # 39-8]; Nagendra Karri Deposition, pgs.

  20, 22, 24; Pl. Opp. Brief, Exh. 45 [doc. # 39-25]). At the time of its formation, Skanda’s

  members were, and still are, Nagendra Karri and Chetna Jhamb, who listed addresses in Canoga

  Park, California. Id.; see also Decl. of Chetna Jhamb; M/Dismiss, Exh. B [doc. # 27-2] (Jhamb

  holds a small membership interest in Skanda). As of October 2020, the Louisiana Secretary of

  State listed Skanda’s status as active, but not in good standing, with its last annual report filed on

  March 31, 2020. See La. Sec. of State Cert.; Pl. Opp. Brief, Exh. 14 [doc. # 39-9]. 5 Skanda’s


  5
      Skanda has not been dissolved or terminated. See La. Sec. of State Cert.; Pl. Opp. Brief, Exh.

                                                     7
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 8 of 30 PageID #: 778




  registered agent is Legalinc Corporate Services, Inc., in Baton Rouge, Louisiana. Id. 6

           At his February 12, 2021 deposition, Karri explained that he started Skanda in Lake

  Charles, Louisiana, because of a Louisiana initiative for start-up companies. (Karri Depo., pg.

  27). Karri had hoped to do business in Louisiana, but the plans failed to materialize. Id., pgs.

  24-25.

           Ultimately, Skanda never did any business in Louisiana, and, a few months after its

  formation, Skanda moved all of its operations to Los Angeles, California, where it has remained

  ever since. Id., pg. 20; Declaration of Nagendra Karri; M/Dismiss, Exh. A [doc. # 27-1].

  Skanda paid rent only for around three months in Lake Charles after its formation. (Karri

  Depo., pgs. 27-28).

           “For years, Skanda has been delivering a wide-selection of personal protective equipment

  (“PPE”) to medical supply retailers, hospitals and government agencies.” (Karri Decl.).

  Recently, in response to COVID-19, Skanda has been supplying medical surgical gowns,

  respirator masks, sanitizers, and the like. Id. Skanda does not manufacture these items; it acts

  as a wholesale distributor of these items from factories that it contracts with in China and India.

  (Karri Depo., pgs. 18-19).

           c)     Analysis

           The evidence adduced by the parties establishes that Skanda’s principal place of business

  is in California, but that its place of formation, and thus, its domicile, remains in Louisiana.


  15 [doc. # 39-10].
  6
    Rather than serve Skanda’s registered agent in Louisiana, Plaintiff used a commercial courier
  to serve Skanda in California. See Acknowledgment of Service [doc. # 6]. Skanda did not
  challenge the sufficiency of this method of service.

                                                    8
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 9 of 30 PageID #: 779




  Accordingly, for purposes of general jurisdiction, Skanda is considered “at home” in California

  and Louisiana. See Daimler, supra; Frank, supra. Furthermore, because Skanda is “at home,”

  in Louisiana, it is fair and reasonable to exercise personal jurisdiction over Skanda in this forum.

  III.   Specific Jurisdiction

         a)      Law

         “Specific” jurisdiction exists when the “plaintiff’s cause of action . . . arises out of or

  results from the defendant’s forum-related contacts.” Willow Bend, L.L.C. v. Downtown ABQ

  Partners, L.L.C., 612 F.3d 390, 392 (5th Cir.2010). Stated differently, “[s]pecific or case-linked

  jurisdiction depends on an affiliatio[n] between the forum and the underlying controversy (i.e.,

  an activity or an occurrence that takes place in the forum State and is therefore subject to the

  State’s regulation).” Walden v. Fiore, 571 U.S. 277, 134 S.Ct. 1115, 1125, n.6 (2014) (quoted

  source and internal quotation marks omitted). Specific jurisdiction is a claim-specific inquiry.

  Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274 (5th Cir. 2006). Thus, “[a] plaintiff

  bringing multiple claims that arise out of different forum contacts of the defendant must establish

  specific jurisdiction for each claim.” Id.; McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir.2009).

         The Fifth Circuit applies a three-step analysis for the specific jurisdiction inquiry:

         (1) whether the defendant has minimum contacts with the forum state, i.e., whether
         it purposely directed its activities toward the forum state or purposefully availed
         itself of the privileges of conducting activities there; (2) whether the plaintiff’s
         cause of action arises out of or results from the defendant’s forum-related contacts;
         and (3) whether the exercise of personal jurisdiction is fair and reasonable.

  Def. Distributed v. Grewal, 971 F.3d 485, 490 (5th Cir.2020) (quoting Seiferth, 472 F.3d

  at 271). If the plaintiff can successfully establish the first two prongs, then the burden

  shifts to defendant to show that exercising jurisdiction would prove unfair or unreasonable.


                                                    9
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 10 of 30 PageID #: 780




  Id.

            “For a State to exercise jurisdiction consistent with due process, the defendant’s

  suit-related conduct must create a substantial connection with the forum State.” Walden, supra.

  The court must look to the defendant’s contacts with the forum state itself, not the defendant’s

  contacts with persons who reside there. Id. (citation omitted). In other words, “[d]ue process

  requires that a defendant be haled into court in a forum State based on his own affiliation with

  the State, not based on the ‘random, fortuitous, or attenuated’ contacts he makes by interacting

  with other persons affiliated with the State.” Walden, supra (citation omitted).

            b)     Evidence Presented

            Nagendra Karri is the President, CEO, and managing member of Skanda. (Karri Decl.).

  At all relevant times, Karri was/is a California “resident.” Id. He is an American 7 film

  director, producer, screenwriter, and entrepreneur. Id. Karri manages Skanda’s business and

  marketing operations from the company’s headquarters in Los Angeles, California. Id.

            In early 2020, as the world was hit by the COVID-19 pandemic, the demand for personal

  protection equipment (“PPE”) outgrew supply. Id. Karri’s friend, Brian Malloy (referred to by

  Karri in his deposition as “Royal”), mentioned to Karri that he knew a sports agent in California

  by the name of Jeff Guerriero, who might have some clients who were interested in Skanda’s

  products. Id., Karri Depo., pgs. 34-35. Karri understood that Guerriero was a sports agent and

  attorney from Louisiana, but that he had homes in, and frequently traveled to California. (Karri

  Decl.).

            Malloy, Guerriero, and Karri communicated via regular telephone calls and text


  7
      Albeit, Karri is not a U.S. citizen or a permanent resident. (Karri Depo., pgs. 14-15).

                                                     10
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 11 of 30 PageID #: 781




  messages, but never met in person. Id. Karri stated that he made it clear to Malloy and

  Guerriero that neither he, nor Skanda, conducted business in Louisiana. Id. In due course,

  Guerriero introduced Karri to Abe Hakim (“Abe”), whose family owned Nuby baby products, as

  well as Plaintiff Dr. Talbot. Id. Abe told Karri that he was interested in purchasing sanitizers

  from Skanda. Id.

         According to Karri, Guerriero gave Karri Abe’s cell number, and Abe texted Karri,

  whereupon they agreed upon a time for Abe to call Karri. (Karri Depo., pgs. 44-45). Karri

  learned that Nuby was located in Louisiana around the same time that Abe contacted him. Id.,

  pgs. 47-48

         The first text between Abe and Karri occurred on March 20, 2020. Id., pg. 47; Pl. Opp.,

  Exh. 11 [doc. # 39-6]. The initial call between them also transpired on that date. See Karri

  Depo., pgs. 47-48; Decl. of Abe Hakim; Pl. Opp. Brief, Exh. 43 [doc. # 39-23]. Abe’s main

  focus during the discussions was hand sanitizers. Id. On March 20, 2020, Karri texted photos

  of hand sanitizer and mask products to Abe. See Text Messages; Pl. Opp. Brief, Exh. 11. Karri

  also included prices for the sanitizer, masks, and surgical gloves. Id. Karri sent additional texts

  to Abe over the next seven days. Id. Karri exchanged emails with Abe and knew that Abe and

  Dr. Talbot were in Louisiana. See March 27, 2020, email from N. Karri to A. Hakim; Pl. Opp.

  Brief, Exh. 24 [doc. # 39-17]. On March 29, 2020, Abe texted Karri that they were interested in

  ordering K95 masks that they could put their logo on. (Text Messages; Pl. Opp. Brief, Exh. 11).

  Id. Karri replied that he had seventeen K95 suppliers in his syndicate. Id.

         Abe averred that he made it clear to Karri, that should Dr. Talbot purchase hand sanitizer

  from Skanda, the product would have to be delivered to Dr. Talbot’s warehouse in Louisiana.


                                                  11
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 12 of 30 PageID #: 782




  (Abe Decl. [doc. # 39-23]).

         At some point, Abe’s discussions with Karri narrowed to, and focused solely upon

  facemasks. Id. Abe stated that Karri provided him with promotional materials in an effort to

  convince Dr. Talbot to purchase products from Skanda. Id. Ultimately, Abe asked his father,

  Joseph Hakim (“Joseph”), to take over the negotiations with Skanda. Id. Karri never met Abe

  in person, nor did he ever travel to Louisiana to meet with Abe or anyone else from Dr. Talbot.

  (Karri Decl.).

         On April 1, 2020, Joseph sent an email to Karri to set up a telephone conference. See

  Text Messages; Pl. Opp. Brief, Exh. 11 [doc. # 39-6]; Apr. 1, 2020, email from J. Hakim to N.

  Karri; Pl. Opp. Brief, Exh. 24 [doc. # 39-17]. Karri tried to telephone Joseph on April 2, 2020,

  but the calls went to voicemail. Id. Abe texted Karri that Joseph would call Karri in 30-45

  minutes. Id. Later on April 2, 2020, Joseph texted Karri that he would call him in a few

  minutes. (Texts; Pl. Opp., Exh. 12 [doc. # 39-7]).

         Joseph stated that he had extensive discussions with Karri via email, text messages, and

  over the telephone. (Joseph Hakim Declaration; Pl. Opp. Brief, Exh. 44 [doc. # 39-24]). He

  averred that he made it clear to Karri “that some or all of the products would need to be shipped

  to Louisiana.” Id. Joseph added that Karri never told him that Skanda did not do business in

  Louisiana. Id. To the contrary, Karri told Joseph that he worked with Jeff Guerriero “here in

  Monroe, Louisiana.” Id.

         The facemasks that Dr. Talbot ordered from Skanda were manufactured by Shandong

  Bosen. Id. Karri handled all of the regulatory approval documents for the facemask sale, and

  provided Joseph with the documents for Shandong Bosen on April 15, 2020. Id.


                                                  12
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 13 of 30 PageID #: 783




         The text messages between Joseph and Karri indicate that Karri sent an initial invoice

  from Skanda to Dr. Talbot on April 6, 2020, for the sale of one million KN95 respirator masks,

  at a total price of $1.8 million, and denoting that the “[i]nvoice for goods is FOB Shenzhen

  Airport.” (Text Messages; Pl. Opp. Brief, Exh. 12 [doc. # 39-7]; see also “Performa [sic]

  Invoice” from Skanda to Dr. Talbot; Pl. Opp. Brief, Exh. 2 [doc. # 39-2]). On April 8, 2020, Dr.

  Talbot issued a purchase order to Skanda for one million KN95 masks for a total price of $1.8

  million. (Manufacturer Purchase Order; Pl. Opp. Memo., Exh. 2 [doc. # 39-2]). The freight

  terms were “FOB PORT.” Id. Dr. Talbot further agreed to pay the cost of air freight from

  Skanda’s factory in China. (Decl. of J. Hakim). Dr. Talbot wired the full payment of $1.8

  million to Skanda on April 10, 2020. Id.; Wire Confirmation; Pl. Opp. Brief, Exh. 10 [doc. #

  38-1, pg. 3].

         On April 8, 2020, Joseph texted Karri that he was trying to determine where to quote the

  shipment from. (Text Message; Pl. Opp. Exh. 12 [doc. # 39-7]). Karri texted Joseph on April

  10, 2020, that he had had a couple of shipping options “to deliver to your warehouse.” Id.

  Karri also emailed Abe and Joseph that the factory could deliver to both the FedEx terminals in

  Shenzhen and Hong Kong. (April 10, 2020, email from N. Karri to A. Hakim; Pl. Opp. Brief,

  Exh. 10 [doc. # 38-1, pg. 194]). He advised Abe to obtain a quote from FedEx for pickup from

  the Port (Shenzhen or Hong Kong), whichever was cheaper, because the order was “FOB

  (Freight on Board).” Id. That same date, Joseph advised Karri that the “address is dependent

  on what freight line it [is] going by.” Id. However, the address was going to be in Houston,

  Texas. Id.

         According to Joseph, 250,000 of the facemasks were to be shipped to Texas, with the


                                                 13
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 14 of 30 PageID #: 784




  remaining 750,000 to be shipped to Monroe, Louisiana. (J. Hakim Decl.). Although the sale of

  the masks was FOB Shenzhen Airport, Skanda, including its agent in Asia, Lisa Pan, helped

  facilitate the shipment of the masks to Texas and Louisiana. (J. Hakim Decl.; Text Messages

  between J. Hakim and N. Karri). 8 Karri testified, however, that he and Skanda had nothing to

  do with the freight forwarding issues. (Karri Depo., pgs. 85-86). Indeed, Karri maintained that

  the minute they delivered the product to the freight forwarder in China, the deal was “done.”

  Id., pg. 90.

          On April 14, 2020, Joseph advised FedEx to begin shipping 2000 pounds per day from

  Shenzhen to Houston. (Apr. 14, 2020, email from J. Hakim to G. Matheny; Pl. Opp. Brief, Exh.

  10 [doc. # 38-1, pg. 173]).

          In an April 20, 2020 email, Joseph forwarded Karri a wire confirmation for the sum of

  $212,175 that Dr. Talbot had sent to Micro Amobuyer Technology Co., Limited in Hong Kong

  for 750,000 pieces, and a request for confirmation that “they will pick up Tuesday [m]orning.”

  (Apr. 20, 2020 email from J. Hakim to N. Karri; Pl. Opp. Brief, Exh. 10 [doc. # 38-1, pgs. 144-

  147]. At his deposition, Karri confirmed that he had nothing to do with the Micro Amobuyer

  Company. (Karri Depo., pg. 77).

          On April 26, 2020, Jessica at “jhdex.cn” advised Joseph that there was a delay associated

  with the 750,000 masks because, inter alia, Joseph had missed the initial schedule. (Apr. 26,

  2020 email from Jessica to J. Hakim, et al.; Pl. Opp. Brief, Exh. 10 [doc. # 38-1, pg. 234].

  Joseph replied to Jessica the next day: “[p]lease make sure that the shipment gets on the plan[e]


  8
   On April 17, Karri forwarded a freight quote for 750,000 pieces from Shenzhen Freight
  Shipping Company to Joseph. See April 17, 2020 email from N. Karri to J. Hakim; Pl. Opp.
  Brief, Exh. 23 [doc. # 39-16].

                                                  14
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 15 of 30 PageID #: 785




  today or send us our money back and we will ship by boat . . .” Id.

         All of Joseph’s discussions and negotiations with Karri occurred over the telephone,

  through text messages, and, to a much lesser extent, via email. (J. Hakim Decl.). Joseph did

  not travel outside of Louisiana in connection with his dealings with Skanda. Id.

         Upon delivery of the 750,000 masks to Monroe, Louisiana, Dr. Talbot inspected them

  and discovered that they were not the masks that it had ordered. (J. Hakim Decl.). Karri

  testified, however, that after the product arrived, Joseph called him and told him that he had lost

  his buyer and asked whether Karri could help him. (Karri Depo., pgs. 80-81). Karri assured

  Joseph that he could assist “because this [was] just the first deal.” Id. He was hoping to do

  more business. Id. In May 2020, in an effort to help Dr. Talbot, Karri bought 1,000 of the

  masks that Dr. Talbot had in its Monroe warehouse and sold them to a company in Hawaii. Id.,

  pgs. 94-96.

         On July 13, 2020, Skanda wired $20,000 to Jeff Guerriero as “part of the deal” that Karri

  had arranged with Royal/Brian Malloy as commission for facilitating the introduction to Abe

  Hakim. (Karri Depo., pgs. 38-39).

         c)      Analysis

         Because specific jurisdiction is a claim-specific inquiry (at least in this circuit), the court

  will consider Defendants’ contacts with the forum state as to each claim.

                 i)      Breach of Contract

         For a breach of contract claim, “only those acts which relate to the formation of the

  contract and the subsequent breach are relevant . . . [which] includes prior negotiations and

  contemplated future consequences, along with the terms of the contract and the parties’ actual


                                                   15
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 16 of 30 PageID #: 786




  course of dealing.” Trois v. Apple Tree Auction Ctr., Inc., 882 F.3d 485, 489 (5th Cir.2018)

  (internal citations and quotation marks omitted). It is manifest, however, that merely

  contracting with a resident of the forum state is insufficient to subject the nonresident to the

  forum’s jurisdiction. Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773, 778 (5th Cir.1986)

  (citations omitted).

           In its brief, Plaintiff emphasize the significant amount of communications and

  information that Defendants transmitted to the forum state for purposes of securing the contract

  between Plaintiff and Defendants. However, initiating communications with a resident of the

  forum state, wiring payments to the forum state, and entering into a contract with a resident of

  the forum state does not suffice to confer personal jurisdiction over a non-resident defendant.

  Patterson v. Dietze, Inc., 764 F.2d 1145, 1147 (5th Cir.1985); see also Holt Oil & Gas Corp.,

  supra.

           Plaintiff also argued that Defendants intended and hoped to have an enduring relationship

  with Dr. Talbot and also possibly with other residents of the forum state. 9 However, there is no

  indication that these plans ever came to fruition. In any event, there is no evidence that

  Plaintiff’s breach of contract claim that forms the basis for this suit arises out of, or results from,

  these unrealized contacts with the forum state. 10

           Plaintiff further touts the fact that Karri paid a commission to a forum resident, Jeff


  9
    In an email from an unknown date, Karri asked Joseph to reach out to the Louisiana governor
  because the State of Louisiana purportedly was experiencing a shortage of PPE. (Karri Depo.,
  pgs. 58-60). Karri explained that he hoped that Nuby could supply the product to the governor,
  and Skanda could supply the product to Nuby. Id.
  10
     Likewise, there is no evidence that the two other limited liability companies that Karri formed
  in Louisiana are related to the instant cause of action.

                                                    16
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 17 of 30 PageID #: 787




  Guerriero, for his assistance with facilitating the subject sale with Dr. Talbot. Karri explained,

  however, that his commission agreement was with Malloy, a California resident, who then

  directed Karri to pay a portion of the fee directly to Guerriero.

           Plaintiff contends that Skanda’s website establishes that it advertises, promotes, and

  offers facemasks for sale to Louisiana residents. However, Plaintiff has not shown that

  Defendant’s website was the moving force behind the subject sale, or even so, that a lone sale to

  the forum state derived from the website may satisfy the “purposeful availment” requirement for

  the exercise of personal jurisdiction. See Admar Int’l, Inc. v. Eastrock, L.L.C., Civ. Action No.

  20-0904, 2020 WL 6880966 (W.D. La. Oct. 23, 2020), R&R adopted, 2020 WL 6878346 (W.D.

  La. Nov. 23, 2020).

           Finally, Plaintiff argued that Defendants knew that at least part of the purchase order

  would be delivered to Louisiana. However, the terms of the purchase order clearly specified

  that the sale was FOB (freight on board) in China. Furthermore, according to the Second

  Amended Complaint, Plaintiff contemplated that all one million KN95 face masks would be

  “immediately delivered to Harris County Texas.” (2nd Amend. Compl.). It was only when

  Defendants “failed to deliver the face masks timely” that Dr. Talbot lost the Harris County sale.

  Id. In other words, the parties did not initially contemplate that the contract would be performed

  in Louisiana. 11 Defendants’ original obligation under the purchase order ended at the port in

  China.

           According to Dr. Talbot, Defendants did not timely deliver the face masks to the port in

  China, as required by the agreement. Therefore, “[i]n an effort to mitigate its damages, Plaintiff


  11
       It was foreseeable that payment could be wired from Louisiana.

                                                    17
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 18 of 30 PageID #: 788




  persuaded the Texas customer to purchase 250,000 face masks,” which were delivered to the

  Texas customer. Id., ¶ 13. “In a further effort to mitigate its damages, Plaintiff found another

  customer for the remaining 750,000 face masks and instructed Defendants to send immediately

  the 750,000 face masks to Plaintiff in Monroe, Louisiana . . .” Id., ¶ 14.

           In short, delivery of the product to Louisiana only came about after the agreement was

  executed, and as a result of Plaintiff’s attempt to mitigate its damages. This after-the-fact re-

  direction of the product to the forum state – when the purchase order specified that Defendants’

  obligation ended with FOB in China – does not demonstrate Defendants’ purposeful availment

  of the benefits of the forum state.

           To be sure, there is evidence that Defendants later helped to facilitate the delivery of the

  product to Louisiana and then helped Plaintiff to sell some of the product that Plaintiff had in

  storage here.     However, there is no evidence that Defendants were obliged to take on these

  additional roles as part of their agreement with Plaintiff, or that these limited and gratuitous

  actions to assist a Louisiana-based customer stemmed from Defendants’ own contacts with the

  forum, rather than the happenstance that the beneficiary of their efforts resided here. Moreover,

  these post-contractual contacts with the forum state are not directly related to Plaintiff’s breach

  of contract claim. Rather, those efforts were an attempt by Defendants to mitigate Plaintiff’s

  damages.

           Accordingly, the court may not exercise personal jurisdiction over Defendant, Karri, for

  the breach of contract claim. See Trois, supra. 12




  12
       Of course, the court may exercise personal jurisdiction over Skanda, via general jurisdiction.

                                                    18
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 19 of 30 PageID #: 789




                 ii)     Fraud

         The Fifth Circuit has authorized “the exercise of specific personal jurisdiction over an

  intentional-tort claim where a nonresident defendant places a call to a forum and makes false

  statements over the phone to a forum resident.” Trois, supra (citing inter alia, Wien Air Alaska,

  Inc. v. Brandt, 195 F.3d 208, 213 (5th Cir. 1999) (“[w]hen the actual content of communications

  with a forum gives rise to intentional tort causes of action, this alone constitutes powerful

  availment.”). The foregoing stems from the rule that, “[w]hen a nonresident defendant commits

  a tort within the state . . . that tortious conduct amounts to sufficient minimum contacts with the

  state by the defendant to constitutionally permit courts within that state . . . to exercise personal

  adjudicative jurisdiction . . .” Moncrief Oil Int'l Inc. v. OAO Gazprom, 481 F.3d 309, 314 (5th

  Cir.2007) (quoting Guidry v. United States Tobacco Co., Inc., 188 F.3d 619, 628 (5th Cir.1999)).

  Therefore, a key negotiating party who makes certain misrepresentations regarding his business

  in a call to, or via direct communication with, a resident of the forum state, reasonably may

  anticipate being haled into court in that forum to answer for damages caused by the false

  representations. Trois, supra.

         In this case, Dr. Talbot alleged that Defendants knowingly and falsely represented to

  Plaintiff that they could provide Plaintiff with the type of mask ordered by Plaintiff, in the

  quantity ordered by Plaintiff, and on a timely basis. (2nd Amend. Compl; ¶¶ 28-33).

  Defendants made these false representations to Plaintiff for the purpose of inducing Plaintiff into

  entering into a contract for the purchase of one million facemasks. Id. Relying on Defendants’

  intentional misrepresentations, Dr. Talbot entered into the purchase agreement with Defendants,

  and suffered resulting damages. Id.


                                                    19
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 20 of 30 PageID #: 790




          The foregoing fraud allegations suffice to support the exercise of specific jurisdiction

  over Defendants, Karri and Skanda. See Trois, supra. 13

          When, as here, the plaintiff has made its prima facie case that the non-resident defendant

  has “minimum contacts” with the forum state, the burden shifts to the defendant to show that the

  exercise of jurisdiction would be unreasonable. Luv N’ care, Ltd. v. Insta-Mix, Inc., 438 F.3d

  465, 473 (5th Cir.2006) (citation omitted). In conducting the fairness inquiry, the court

  considers, “(1) the burden on the nonresident defendant, (2) the forum state’s interests, (3) the

  plaintiff’s interest in securing relief, (4) the interest of the interstate judicial system in the

  efficient administration of justice, and (5) the shared interest of the several states in furthering

  fundamental social policies.” Id. (citation omitted). The “primary concern,” however, is the

  burden on the defendant. Bristol-Myers Squibb Co., 137 S.Ct. at 1780.

          Here, Defendant(s) did not seriously argue that the exercise of jurisdiction would be

  unfair and unreasonable. Therefore, the court necessarily finds that Defendant(s) failed to



  13
     Under both Louisiana and federal law, the “fiduciary shield doctrine” provides that “the acts
  of a corporate officer in his corporate capacity cannot form the basis for jurisdiction over him in
  an individual capacity.” Southeast Wireless Network, Inc., v. U.S. Telemetry Corp., 954 So.2d
  120, 128 (La. 2007) (citations omitted); see also General Retail Services, Inc. v. Wireless Toyz
  Franchise, L.L.C., 255 Fed. Appx. 775, 795 (5th Cir. 2007). The doctrine requires a court to
  examine the personal and individual contacts between the officer and the forum state. Southeast
  Wireless Network, Inc., supra. Karri, however, did not invoke the fiduciary shield doctrine. In
  any event, there is an exception to the doctrine that permits the court to exercise jurisdiction over
  a non-resident defendant whose tortious or fraudulent conduct would subject him to personal
  liability in the forum state. See Southeast Wireless Network, Inc., supra; General Retail
  Services, Inc., supra; Endotech USA v. Biocompatibles Intern. PLC, No. 00-0957, 2000 WL
  1594086, at *11-12 (E.D. La. 2000). The Fifth Circuit has repeatedly recognized that an officer
  may not use the corporate shield when he commits fraud or intentional torts. J&J Sports Prods.,
  Inc. v. Mallet Enterprises, Inc., No. 17-4303, 2017 WL 6559887, at *2 (E.D. La. Dec. 21, 2017)
  (citations omitted). That exception is applicable in the present context.


                                                      20
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 21 of 30 PageID #: 791




  establish that the exercise of jurisdiction would offend “traditional notions of fair play and

  substantial justice.” See Lewis v. Fresne, 252 F.3d 352, 359 (5th Cir.2001) (forum state has a

  significant interest in deciding the dispute because the injured party is a resident of the forum);

  Wien Air Alaska, supra (Defendants’ inconvenience in litigating in forum is outweighed by

  forum state’s interest where the dispute involves a defrauded corporation whose principal place

  of business is in the forum state). Accordingly, the court finds that it may exercise personal

  jurisdiction over Defendant(s) on the fraud claim.

                                                 Venue

         Defendants further argue that venue does not lie in the Western District of Louisiana.

  I.     Law

         Challenges to venue are properly brought under Rule 12(b)(3). Advocacy Center for

  Elderly and Disabled v. Louisiana Dept. of Health and Hospitals, 731 F. Supp. 2d 583, 601

  (E.D. La. 2010). “[T]he plaintiff has the burden of proving the district he chose is a district of

  proper venue.” Joseph v. Emmons, Civ. Action No. 04-2843, 2005 U.S. Dist. LEXIS 5528, at

  *5 (E.D. La. Mar. 22, 2005); accord Smith v. Fortenberry, 903 F. Supp. 1018, 1019-20 (E.D. La.

  1995). When considering a Rule 12(b)(3) motion, courts “must accept as true all allegations in

  the complaint and resolve all conflicts in favor of the plaintiff.” See Braspetro Oil Services Co.

  v. Modec (USA), Inc., 240 Fed. App’x. 612, 615 (5th Cir. May 11, 2007) (citations omitted).

  Furthermore, the court may consider evidence beyond the facts “alleged in the complaint and its

  proper attachments.” Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233, 238 (5th Cir. 2009).

         Generally, venue must be proper as to each distinct cause of action. Tucker v. U.S. Dep’t

  of Army, 42 F.3d 641, *2 (5th Cir.1994) (unpubl.) (citation omitted). Under the general venue


                                                   21
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 22 of 30 PageID #: 792




  statute, a civil action may be brought in –

               (1) a judicial district in which any defendant resides, if all defendants are
                   residents of the State in which the district is located;

               (2) a judicial district in which a substantial part of the events or omissions
                   giving rise to the claim occurred, or a substantial part of property that is the
                   subject of the action is situated; or

               (3) if there is no district in which an action may otherwise be brought as
                   provided in this section, any judicial district in which any defendant is
                   subject to the court’s personal jurisdiction with respect to such action.

  28 U.S.C. § 1391(b). However, the court cannot premise venue under § 1391(b)(3) if another

  venue is already proper under §§ 1391(b)(1) or (b)(2). Nat’l Util. Serv., Inc. v. Singularity, Inc.,

  No. 18-3142, 2020 WL 264108, at *2 (N.D. Tex. Jan. 16, 2020); Fowler v. Deloitte & Touche,

  LLP, No. 15-2695, 2017 WL 1293983, at *5 (W.D. La. Mar. 24, 2017).

           Furthermore, for all venue purposes –

        (1) a natural person, including an alien lawfully admitted for permanent residence in the
            United States, shall be deemed to reside in the judicial district in which that person is
            domiciled;

        (2) an entity with the capacity to sue and be sued in its common name under applicable law,
            whether or not incorporated, shall be deemed to reside, if a defendant, in any judicial
            district in which such defendant is subject to the court’s personal jurisdiction with respect
            to the civil action in question and, if a plaintiff, only in the judicial district in which it
            maintains its principal place of business; and

        (3) a defendant not resident in the United States may be sued in any judicial district, and the
            joinder of such a defendant shall be disregarded in determining where the action may be
            brought with respect to other defendants.


  28 U.S.C. § 1391(c).

  II.      Analysis

           At his deposition, Defendant, Karri, admitted that he is not a U.S. citizen or a permanent


                                                     22
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 23 of 30 PageID #: 793




  resident. (Karri Depo., pgs. 14-15). As such, § 1391(c)(1) is inapplicable. If Karri falls with

  the category of non-residents as contemplated by § 1391(c)(3), then only the residence of

  Defendant, Skanda, is relevant to the court’s venue analysis. Because Skanda is subject to

  personal jurisdiction in Louisiana, see discussion, supra, venue is proper in this district. 28

  U.S.C. § 1391(b)(1). In any event, venue also is proper in this judicial district as to all claims

  and parties because a substantial part of the property that is the subject of the action is situated

  here – i.e., the 750,000 incorrect and untimely delivered masks. 28 U.S.C. § 1391(b)(2).

                                                 Transfer

          Defendants alternatively seek to transfer this matter to the United States District Court for

  the Central District of California pursuant to 28 U.S.C. §§ 1406 and/or 1404. Section 1406

  provides, in part, that “[t]he district court of a district in which is filed a case laying venue in the

  wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to

  any district or division in which it could have been brought.” 28 U.S.C. § 1406(a). Stated

  differently, § 1406 presupposes that venue is improper in the present forum. Here, however, the

  undersigned has reached a contrary conclusion. See discussion, supra. Therefore, by its terms,

  a transfer via § 1406 is unavailable, and the court must consider Defendants’ request to transfer

  under § 1404.

  I.      Law

          Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in the

  interest of justice, a district court may transfer any civil action to any other district or division

  where it might have been brought or to any district or division to which all parties have

  consented.” 28 U.S.C. § 1404(a). The statute is “intended to place discretion in the district


                                                     23
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 24 of 30 PageID #: 794




  court to adjudicate motions for transfer according to an individualized, case-by-case

  consideration of convenience and fairness.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29,

  108 S. Ct. 2239, 2243 (1988) (citation and internal quotation marks omitted). “The underlying

  premise of § 1404(a) is that courts should prevent plaintiffs from abusing their privilege under

  ‘1391 by subjecting defendants to venues that are inconvenient under the terms of’ 1404(a).” In

  re Volkswagen of Am., Inc., 545 F.3d 304, 313 (5th Cir. 2008) (en banc) (Volkswagen II)

  (citations omitted). Stewart Org., Inc., supra (citation and internal quotation marks omitted).

         The threshold inquiry under § 1404(a), at least historically, 14 is whether a civil action

  “might have been brought” in the destination venue. Volkswagen II, supra. Here, it is not

  contested that this matter could have been brought in the Central District of California. Thus,

  the issue becomes whether Defendants may establish “good cause” for the transfer. Volkswagen

  II, supra (citation omitted). To establish “good cause,” the moving party must demonstrate that

  the transferee venue is “clearly more convenient” than the venue initially selected by the

  plaintiff. Id. In other words, the plaintiff’s choice of forum should not be disturbed unless the

  transferee forum is “clearly more convenient.” Id.

         To make this determination, the court considers a number of “not necessarily exhaustive

  or exclusive” private and public interest factors. Volkswagen II, 545 F.3d at 315. The private

  interest factors include “(1) the relative ease of access to sources of proof; (2) the availability of

  compulsory process to secure the attendance of witnesses; (3) the cost of attendance for willing



  14
     The Federal Courts Jurisdiction and Venue Clarification Act of 2011 expanded § 1404(a) to
  permit the parties to transfer the action to any district where they consented (in addition to any
  district where the action might have been brought).


                                                    24
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 25 of 30 PageID #: 795




  witnesses; and (4) all other practical problems that make trial of a case easy, expeditious and

  inexpensive.” Id. (citations omitted). The public interest factors are: “(1) the administrative

  difficulties flowing from court congestion; (2) the local interest in having localized interests

  decided at home; (3) the familiarity of the forum with the law that will govern the case; and (4)

  the avoidance of unnecessary problems of conflict of laws [or in] the application of foreign law.”

  Id.

         With these precepts established, the court will address the relevant considerations,

  seriatim.

  II.    Analysis

         a)      Private Interest Factors

                 i)      Relative Ease of Access to Sources of Proof

         Defendants contend that all of the records, documents, data, and other information

  concerning Skanda’s business operations and inventory of products are housed in the Central

  District of California. However, it is not clear that Skanda’s business operations are primarily

  relevant to the instant dispute. Rather, the focus of this case will be upon the terms of the

  parties’ agreement and whether the factory in China complied with those terms. In that regard,

  it is not apparent that there will be a significant amount of documentary evidence located in

  California. Also, apart from Defendant, Karri, Defendants did not identify any Skanda

  employees in California who have relevant information.

         In contrast, the 750,000 allegedly incorrect masks that Defendants sent to Plaintiff are

  located in this district. Furthermore, evidence regarding Plaintiff’s damages will be present in

  this forum. Therefore, this factor does not favor transfer to California.


                                                   25
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 26 of 30 PageID #: 796




                 ii)     Availability of Compulsory Process to Secure the Attendance of Witnesses

         Neither side addressed this factor. 15 However, because Defendants enjoy the burden of

  proof, their omission renders this factor no more than neutral. Sivertson v. Clinton, Civ. Action

  No. 11-0836, 2011 WL 4100958 (N.D. Tex. Sept. 14, 2011); Dymatize Enterprises, Inc. v.

  Maximum Human Performance, Inc., Civ. Action No. 09-1840, 2010 WL 972240 (N.D. Tex.

  Feb. 28, 2010) R&R adopted, 2010 WL 980996 (N.D. Tex. Mar. 16, 2010). 16

                 iii)    Cost of Attendance for Willing Witnesses

         Neither side addressed this factor. The undersigned emphasizes, however, that when

  “the moving party merely has made a general allegation that necessary witnesses are located in

  the transferee forum, without identifying them and providing sufficient information to permit the

  district court to determine what and how important their testimony will be, the motion to transfer

  should be denied.” 15 CHARLES A. WRIGHT, ET AL., FEDERAL PRACTICE AND PROCEDURE ' 3851

  (4th ed. 2013). Defendants’ failure to identify their key witnesses compels the court to find that

  this factor does not weigh in favor of transfer. Hills v. Brinks, Inc., Civ. Action No. 07-4207,

  2008 WL 243944 (E.D. La. Jan. 25, 2008).

         Furthermore, in the event that this matter goes to trial, it is likely that the parties to the

  agreement will constitute the principal witnesses. The cost to attend trial in this forum likely



  15
      In fact, Defendants’ brief no more than cursorily addressed the public and private factors, and
  Plaintiff only touched upon them tangentially, in a different context.
  16
      The court notes that “key witnesses who are employees of those seeking transfer are entitled
  to less weight in this analysis, simply because their employees can be compelled to give
  testimony at trial.” Tegrity Contractors, Inc. v. Spectra Grp., Inc., Civ. Action No. 12-2555,
  2013 WL 654924 (E.D. La. Feb. 21, 2013) (citations omitted).


                                                    26
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 27 of 30 PageID #: 797




  will be less than attending trial in comparatively more expensive, Los Angeles, California.

  Accordingly, this factor does not favor transfer.

                  iv)     All Other Practical Problems That Make Trial of a Case Easy,
                          Expeditious and Inexpensive

           The parties did not address this factor. In the absence of any other viable considerations,

  the court finds that this factor remains neutral. See Dymatize Enterprises, Inc., supra; Hills,

  supra;



           b)     Public Interest Factors

                  i)      Administrative Difficulties Flowing from Court Congestion

           There is no evidence (or argument) that court congestion is any more of a factor in this

  district and division than in the Central District of California. Thus, this factor remains neutral.

  Tegrity Contractors, Inc., supra; Hills, supra.

                  ii)     Local Interest in Having Localized Interests Decided at Home

           This factor seeks to uphold the ideal that “[j]ury duty is a burden that ought not to be

  imposed upon the people of a community which has no relation to the litigation.” In re

  Volkswagen AG, 371 F.3d 201, 206 (5th Cir.2004) (quoting Gulf Oil Corp. v. Gilbert, 330 U.S.

  501, 508-09, 67 S.Ct. 839 (1947)). In this case, however, both the transferor and transferee

  courts have significant connections to the instant dispute: Plaintiff and Skanda reside here,

  whereas Skanda and Karri have substantial ties to California. Moreover, a material portion of

  the dispute arises out of events that occurred in this district and division. Accordingly, this

  factor remains neutral.

            iii & iv)     Familiarity of the Forum with the Law That Will Govern the Case; and the

                                                    27
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 28 of 30 PageID #: 798




                         Avoidance of Unnecessary Problems of Conflict of Laws [Or In] the
                         Application of Foreign Law

         Plaintiff’s complaint includes claims arising under state law. Insofar as this case will

  require application of California law, this consideration nominally weighs in favor of transfer.

  Odom v. Microsoft Corp., 596 F. Supp. 2d 995, 1003-04 (E.D. Tex. 2009) (citation omitted).

  The Supreme Court observed, however, that “federal judges routinely apply the law of a State

  other than the State in which they sit.” Atl. Marine Const. Co., Inc. v. U.S. Dist. Court for W.

  Dist. of Texas, 571 U.S. 49; 134 S.Ct. 568, 584 (2013). As the Court remarked in Atlantic

  Marine Const. Co., Inc., the undersigned is not aware of “any exceptionally arcane features of

  [California] contract law that are likely to defy comprehension by a federal judge sitting in

  [Louisiana].” Id.

          A preliminary question, however, is whether California law should apply at all. As a

  court sitting in diversity, choice of law issues are governed by the conflicts rules of the forum

  state. See Klaxon Co. v. Stentor Electric Mfg. Co., 313 U. S. 487, 61 S.Ct. 1020 (1941). Thus,

  if this case were transferred to California pursuant to § 1404(a), then the transferee court would

  be obliged to apply the choice of law rules of the transferor state. See Evangelical Lutheran

  Church in America v. Atlantic Mut. Ins. Co., 169 F.3d 947, 949 (5th Cir. 1999) (citing Ferens v.

  John Deere Co., 494 U.S. 516, 110 S.Ct. 1274 (1990). With all due deference to the California

  court, it is manifest that this court has greater experience with, and is better equipped to apply,

  Louisiana’s conflicts of law provisions. In short, this factor does not favor transfer.

         Upon consideration of the relevant factors, the court is not persuaded that the Central

  District of California is “clearly more convenient,” than the instant forum. Accordingly,

  Defendants have not demonstrated good cause for the proposed transfer. 28 U.S.C. § 1404(a).

                                                   28
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 29 of 30 PageID #: 799




                                              Conclusion

          For the foregoing reasons,

          IT IS RECOMMENDED that Defendants’ motion to dismiss for lack of personal

  jurisdiction [doc. # 27] be GRANTED-IN-PART, and that Plaintiff’s breach of contract claim

  against Defendant, Nagendra Karri, be DISMISSED, without prejudice.

          IT IS FURTHER RECOMMENDED that Defendants’ motion to dismiss for lack of

  personal jurisdiction, improper venue, or, in the alternative, to transfer venue [doc. # 27]

  otherwise be DENIED.

          Under the provisions of 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the parties

  have fourteen (14) days from service of this Report and Recommendation to file specific,

  written objections with the Clerk of Court. A party may respond to another party=s objections

  within fourteen (14) days after being served with a copy thereof. A courtesy copy of any

  objection or response or request for extension of time shall be furnished to the District Judge at

  the time of filing. Timely objections will be considered by the District Judge before he makes a

  final ruling.

          A PARTY’S FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED

  FINDINGS, CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THIS

  REPORT WITHIN FOURTEEN (14) DAYS FROM THE DATE OF ITS SERVICE

  SHALL BAR AN AGGRIEVED PARTY, EXCEPT ON GROUNDS OF PLAIN ERROR,

  FROM ATTACKING ON APPEAL THE UNOBJECTED-TO PROPOSED FACTUAL

  FINDINGS AND LEGAL CONCLUSIONS ACCEPTED BY THE DISTRICT JUDGE.




                                                   29
Case 3:20-cv-00716-TAD-KDM Document 41 Filed 04/28/21 Page 30 of 30 PageID #: 800




         In Chambers, at Monroe, Louisiana, on this 28th day of April, 2021.



                                           KAYLA DYE MCCLUSKY
                                           UNITED STATES MAGISTRATE JUDGE




                                               30
